UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6050


JULIAN EDWARD ROCHESTER,

                Petitioner – Appellant,

          v.

STATE OF SOUTH CAROLINA; RICHLAND COUNTY JUDICIAL CENTER;
JEAN H. TOAL; HENRY F. FLOYD, Judge; H. B. RICHARDSON; SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS; H. M. HERLONG, Judge;
ROBERT S. CARR; CASEY MANNING; J. R. BARKER; NFN MCBRIDE;
1040 DEFENDANTS; BARACK OBAMA, President; SENECA DAILY
JOURNAL AND MESSENGER; ANDERSON INDEPENDENT NEWS; GREENVILLE
NEWS; THE STATE NEWSPAPER; THE POST AND COURIER; NEW YORK
TIMES; TIGERTOWN OBSERVER; KNIGHT RIDDER, INCORPORATED;
UNITED STATES OF AMERICA; CENTRAL INTELLIGENCE AGENCY;
FEDERAL BUREAU OF INVESTIGATION; JON OZMINT, Director; MARK
SANFORD, Governor; SOLICITOR GENERAL; CIVIL RIGHTS LAWYERS,
USDOJ; A. W. WOODHOUS; E STEPHENS; BILL CLINTON; GEORGE W.
BUSH; UNITED STATES SUPREME COURT; WIS TELEVISION 10,

                Respondents – Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Henry M. Herlong, Jr., Senior
District Judge. (2:09-cv-03148-HMH-RSC)


Submitted:   April 1, 2010                    Decided:   May 18, 2010


Before TRAXLER, Chief Judge, and WILKINSON and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.
Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Julian Edward Rochester appeals the district court’s

order dismissing his petition for a writ of mandamus.                          We have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm    for    the        reasons   stated      by    the    district    court.

Rochester     v.   South    Carolina,      No.   2:09-cv-03148-HMH-SC          (D.S.C.

Dec. 8, 2009).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court       and    argument     would   not    aid    the   decisional

process.    The petition for a writ of mandamus is denied.



                                                                               AFFIRMED




                                           3